Case 1:18-cv-00641-.].]|\/|-PAS Document 1 Filed 11/26/18 Page 1 of 5 Page|D #: 1

lPro Se l (Rev. 12/1()) Complain\ for a Civil Casc

UNITED STATES DISTRICT CoURT

 

 

 

 

for the
maria of RHODE lsLAND 3
Division ~
l<=~-iiiam ali
) Case No. _ 7 9 5
. ) (to be filled in by the C.Ierlc 's ijl`ee)
David A Silv1a )
Plaintij]`($) )
(Write the full name of each plaintij]`wlzo isjiling this complaint Jm.y T!.ial; (Check OHC) [:] Yes [:] NO
[f the names of all the plaintiffs cannot fit tn the space above, )
please write “see attached " in the space and attach an additional )
page with thequ list of names ) )
City of Woonsocket »~ Mayor Balladelli-Hunt )
Defena'ant(s) )
(Write the fill name of each defendant who is being sued lf the
names ofall the defendants cannot/it in the space above, please )
write "see attached " in the space and attach an additional page )
with the /i:ll list ofnames.) )

COMPLAINT FOR A CIVIL CASE

I. The Parties to This Complaint

A, The Plaintiff(s)

Provide the information below for each plaintiff named in the complaint Attach additional pages if

needed.
Name

Street Address
City and County
State and Zip Code
Telephone Number
E~mail Address

The Defendaut(s)

David A. Silvia

114 Paradis Ave, Apt #2
Woonsocket, Providence
Rhode Island 02895
401-226-9519
davidsilvia60@gmail.com

 

 

 

 

 

 

Provide the information below for each defendant named in the complaint, whether the defendant is an
individual, a government agency, an organization, or a corporation F`oi‘ an individual defendant,
include the person's job or title (ifl<nown). Attach additional pages if needed

Defendant No. l
Name
.lOb 0r Tlfl€ (ifknown)
Street Address
City and County

_§_ity Of WOQ!?§,Q¢_W
Mayor Balladelli-Hunt //City Solicitor
164 Main Street
Woonsocket, Providence

 

 

 

 

 

Pagej of 5
§

Case 1:18-cv-00641-.].]|\/|-PAS Document 1 Filed 11/26/18 Page 2 of 5 Page|D #: 2

ll’ro Se l (Rcv. 12/16) Complaint l`or a Civil Case

State and Zip Code
Telephone Number
E-mall Ad(lI‘CSS (iflmown)

 

 

 

 

Defendant No. 2

Name

 

10b Or Title (if/<nown)

 

Street Address

 

City and County

 

State and Zip Code

 

Telephone Number

 

E-mail Address (tfknown)

 

Defendant No. 3
Name

 

.lOb Ol` Tltl€ (ifknown)

 

Street Address

City and County

State and Zip Code
Telephone Number
E-mail Addl'eSS (ifknow)'z)

 

 

 

 

 

Defendant No. 4
Name
.lOb 01‘ Tltle (lflmown)
Street Address
City and County
State and Zip Code
Telephone Number
E-mail Address (if/<m)wn)

 

 

 

 

 

 

 

II. Basis for Jurisdiction

Federal courts are courts of limited jurisdiction (limited power). Generally, only two types of cases can be
heard in federal court: cases involving a federal question and cases involving diversity of citizenship of the
parties Under 28 U,S.C. § 1331, a case arising under the United States Constitution or federal laws or treaties
is a federal question case. Under 28 U.S.C. § 1332, a case in which a citizen of one State sues a citizen of
another State or nation and the amount at stake is more than $75,000 is a diversity of citizenship case. ln a
diversity of citizenship case, no defendant may be a citizen of the same State as any plaintiff

What is the basis for federal couitjurisdiction? (check all that apply)
Federal question ij Diversity of citizenship

ADA Act 1990, Title ll// City of Woonsocket ADA coordinator is denying my request to have a Handicap Pai'king Spot

Page/f:of 5

Case 1:18-cv-00641-.].]|\/|-PAS Document 1 Filed 11/26/18 Page 3 of 5 Page|`D #: 3

lPro Sc l (Rev. 12/16) Complaint for a Civil Case

Fill out the paragraphs in this section that apply to this case.

A.

If the Basis for Jurisdiction ls a Fedcral Question

List the specific federal statutes, federal treaties, and/or provisions of the United States Constitution that
are at issue in this ease.

ADA Act l990, Title ll

 

If the Basis for Jnrisdiction ls Diversity of Citizenship

1.

The Plaintiff(s)
a. If the plaintiff is an individual
The plaintiff, (name) David A Silvia , is a citizen of the

 

 

State of (name) Rhode lsland

b. nine plaintiff sam non 1
T he plaintiff, (name) M , is incorporated
under the laws of the Sta‘Mna))iNliode lsland ,
and has its gmc of business in\t`he\S§ite of (name)

Rhode island

 

 

(Ifnzore than one plaintiff is named in the complaint attach an additional page providing the
same information for each additional plainti]j’. )

 

The Defendant(s)

a. lf the defendant is an individual
The defendant, (name) , is a citizen of
the State of ()mme) . Or is a citizen of

 

(foreign nation)

 

b. lf the defendant is a corporation
Tll€ d€f€ndm\f, (na/ne) //“~ §/
the laws of the State of (nam`e)
principal place of business m the State of (11ame) f M
Or is incorporated under the laws of (/breign nation) _
and has its pi ineipal place of business 111 (name) <; w

;“: net
’ 5
it 1a , is incorporated undei

, and has its

 

   

 

 

 

 

(Ifmore than one defendant is named in the complaint attach an additional page providing the
same information/or each additional defendant.)

The Amount in Controversy

 

The amount in controversy-the amount the plaintiff claims the defendant owes or the amount at
stake~is more than $75,()00, not counting interest and costs of court, because (exp/ain):

Page of 5

Case 1:18-cv-00641-.].]|\/|-PAS Document 1 Filed 11/26/18 Page 4 of 5 Page|D #: 4

lPro Se l (Rcv. |2/|6)C01nplaintfor a Civil Case

III.

ga 1

IV.

1
\M"‘Y
t

 

Statement of Claim

Write a short and plain statement of the claim. Do not make legal arguments State as briefly as possible the
facts showing that each plaintiff is entitled to the damages or other relief sought. State how each defendant was
involved and what each defendant did that caused the plaintiff harm or violated the plaintiffs rights, including
the dates and places of that involvement or conduct lf more than one claim is asserted, number each claim and
write a short and plain statement of each claim in a separate paragraph. Attach additional pages if needed

City of Woonsocket by their ADA coordinator has denied my request tof§have a Handicap Parking Spot
placed in front of my residence at 114 Paradis Ave in Woonsocket. The:é»denial comes with no official
reason and is based on opinions of the Trai`fic dept head. The parking spot is needed to better my
accessibility to allow me to use my private vehicle, and the need of my wheel chair and electric scooter.

 

 

Relief

State briefly and precisely What damages or other relief the plaintiff asks the court to order. Do not make legal
arguments lnclude any basis for claiming that the wrongs alleged are continuing at the present time. include
the amounts of any actual damages claimed for the acts alleged and the basis for these amounts. lnclude any
punitive or exemplary damages claimed, the amounts, and the reasons you claim you are entitled to actual or

w punitive money damages

 

F ind the City of Woonsocket is at fault in denying this needed request and order they grant this request to assist
my need with accessibilityl

 

Certilication and Closing

Under Federal Rule of Civil Procedure ll, by signing below, l certify to the best of my knowledge, information,
and belief that this complaint (l) is not being presented for an improper purpose, such as to harass, cause
unnecessary delay, or needlessly increase the cost of litigation; (2) is supported by existing law or by a
nonfrivolous argument for extending, modifying, or reversing existing law; (3) the factual contentions have
evidentiary suppoit or, ifspeeit'ically so identitied, will likely have evidentiary support after a reasonable
opportunity for further investigation or discoveiy; and (4) the complaint otherwise complies With the
requirements of Rule l l .

A. For Parties Without an Attorney

l agree to provide the Clerk’s Office with any changes to my address where case~related papers may be
served. l understand that my failure to keep a current address on file with the Clerk’s Office may result
in the dismissal of my case. » ii

    

Daf€ Of Signingl Decembet""()l, 201"'8"`"

 

Pagc;:i:ol` 5

Case 1:18-cv-00641-.].]|\/|-PAS Document 1 Filed 11/26/18 Page 5 of 5 Page|D #: 5

l l’m Sc l (Rev. lZ/l6) Complaint for a Civil Case

   

Signature of Plaintiff / ,
Printed Name ofPlaintiff y vDavid A. Silvia Pro-Se

 

 

B. For Attorneys

Date of signing:

 

Signature of Attorney
Printed Name of Attorney
Bar Nurnber

Name of Law Firm

Street Address

State and Zip Code
Telephone Number
E-mail Address

 

 

 

 

 

 

 

Page”/>of 5

